Woods, C. J.,
delivered the opinion of the court.
This appeal presents for our determination this single question, viz : Have the courts of this state jurisdiction in suits for divorce, where.the causes for divorce occurred in another state?
The laws of this state, in their general application, must regulate *196and control the domestic relations of all persons resident within its borders. If the lex domicilii shall be held not to govern in matters of divorce in this state, even in those cases where the causes for divorce occurred in another state, we will inevitably find certain startling and intolerable anomalies confronting us. 1. We shall see the statutes of this state, as they affect the domestic relations of the citizens, applied and enforced in every conceivable case, except only in the most important matter of marriage and divorce. 2. We shall witness the substitution of foreign laws for our own in the determination of the rights of parties holding marital relations. 3. And we shall see consequently a part of the citizens in divorce proceedings having their rights determined by our own system of law, and another part of our citizens in like proceedings denied the benefits of our laws administered in our own courts, and remanded to foreign laws administered in a foreign jurisdiction. The adoption of the views entertained by the learned court below would lead to perplexing confusion; would deny to residents, nay, in readily imagined cases to life-long citizens, the protection of the laws of the state in matters of tenderest and highest concern; and would, as in the case before us, compel the innocent and the injured to remain indissolubly bound to the vicious and the guilty. It appears to us, therefore, that the public welfare and the private interests of citizens render it obligatory upon the courts of the state to administer our own laws as they affect the vital subject of marriage and divorce.
An examination of our statutes on this subject manifests to us that the legislature wisely determined that every person who has resided in this state for one year next preceding the filing of a bill for divorce, and who has not acquired such residence for the purpose of obtaining a divorce under our laws, is fairly entitled to invoke the benefits and the protection of our laws on this most important subject. The only essential legislative pre-requisite to suitorship in divorce proceedings is a bona fide residence in this state of one year. To this there is no limitation, nor any exception. The legislative will has imposed no condition of residence here on the part of the defendant, no condition of the execution of *197the marriage contract here, and no condition, in our opinion, of causes for divorce occurring here.
We are therefore of the opinion that the court below erred in dismissing complainant’s bill, and in denying her the relief prayed for.

Reversed and remanded.